{¶ 1} This cause is pending before the court as an appeal from the Board of Tax Appeals. Upon consideration of the parties’ joint motion to remand,
{¶ 2} IT IS ORDERED by the court that the joint motion to remand be, and hereby is, sustained. We acknowledge that, under Cleveland Elec. Illum. Co. v. Lake Cty. Bd. of Revision, 96 Ohio St.3d 165, 2002-Ohio-4033, 772 N.E.2d 1160, the appeal may have been filed before the start of the running of the appeal time set forth in R.C. 5717.01. Nevertheless, in the interests of justice and to facilitate the settlement of the parties, this cause is remanded to the Board of Tax Appeals with directions to remand this cause to the Clermont County Board of Revision to implement .the mediated agreement of the parties.
Vorys, Sater, Seymour & Pease, L.L.P., Raymond D. Anderson and Scott J. Ziance; Jones, Day, Reavis & Pogue and Todd S. Swatsler; and Julie L. Ezell, for appellant.
Donald A. White, Clermont County Prosecuting Attorney, and Allan Lee Edwards, Assistant Prosecuting Attorney, for appellees Clermont County Board of Revision and Clermont County Auditor.
Wood & Lamping, L.L.P., and David C. DiMuzio, for appellees New Richmond Exempted Village Board of Education and U.S. Grant Vocational School District Board of Education.
Strauss & Troy, L.P.A., and Franklin A. Klaine, for appellee city of Moscow.
Alan C. Motta, for appellee Washington Township Board of Trustees.
{¶ 3} IT IS FURTHER ORDERED that the parties are to bear their respective costs herein expended, that a mandate be sent to the Board of Tax Appeals to carry this judgment into execution, and that a copy of this entry be certified to the Board of Tax Appeals for entry.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Cook, J., concurs in judgment.